Exhibit 10.70.1

LIMITED WAIVER

OF ASSET PURCHASE AGREEMENT

This Limited Waiver of Asset Purchase Agreement (“Limited Waiver”) is by and
among Unified Western Grocers, Inc. (“Purchaser”), Associated Grocers,
Incorporated (“Company”) and specified subsidiaries of the Company (with the
Company, the “AG Companies”).

RECITALS

A. Purchaser and the AG Companies are the parties to that certain Asset Purchase
Agreement dated as of August 2, 2007 (the “Purchase Agreement”, with terms used
but not defined in this Limited Waiver having the meanings given in the Purchase
Agreement).

B. Purchaser and the AG Companies have good and valid reasons for desiring to
complete the Closing on Sunday, September 30, 2007, which will make compliance
with certain provisions of the Purchase Agreement (specified below)
impracticable.

C. Purchaser and the AG Companies have good and valid reasons for desiring to
satisfy Purchaser’s credit requirements for retailers to qualify as Qualified
Retailers, to be certain that the Closing will occur on Sunday, September 30,
2007, and to maximize the Supply Agreement Adjustment to be paid to the Company.

LIMITED WAIVER

Accordingly, the parties, intending legally to be bound, agree as follows:

1. Closing Date; Closing Payment. Subject to the terms and conditions of the
Purchase Agreement, the Closing Date shall be Sunday, September 30, 2007, and
the Closing shall be effective as of the first moment of time on September 30,
2007, Pacific Time (the “Effective Time”). The parties waive the requirements of
Section 3.05(f) of the Purchase Agreement (entitled “Wire Transfers”) as to
delivery of the Closing Payment at Closing under Section 3.05(a). Instead:

1.1 Notwithstanding Section 3.01(m) or anything else to the contrary, at Closing
the AG Companies shall retain all cash and cash equivalents of the AG Companies
as of the Closing Date and time, as set forth in the Closing Balance Sheet, as a
partial payment of the Closing Payment; and

1.2 On Monday, October 1, 2007, Purchaser shall deliver $2,646,807.91 (which the
parties agree is the Withdrawal Liability Amount calculated under
Section 7.03(d) of the Purchase Agreement) to U.S. Bank National Association as
the escrow agent under the Escrow Agreement described in Section 3.10(a)(7) of
the Purchase Agreement; and

1.3 By 10:00 A.M. on Monday, October 1, 2007, Purchaser shall pay to the
Company, in immediately available funds in accordance with Section 3.05(f) of
the Purchase Agreement, the amount of $30,241,024.73 (which is the Closing
Payment minus the cash and cash equivalents described in Section 1.1 above).

 

Page 1 of 7



--------------------------------------------------------------------------------

2. Purchase Price Adjustments. The parties agree that the adjustments to the
Closing Payment to be made at Closing under Section 3.05(a) of the Purchase
Agreement are as described in this Section 2 and in the Closing Statement
attached as Annex A hereto (the “Closing Statement”). The parties further agree
that all adjustments shall be made as of Saturday, September 29, 2007
immediately prior to the Effective Time; for example, and without limiting the
foregoing, all revenue earned and expenses owing as of September 29, 2007
(including payroll and related expenses) shall be for the AG Companies’ account,
and all revenue earned and expenses owing from and after the Effective Time
relating to Purchased Assets, Assumed Liabilities or Hired Employees (including
payroll and related expenses) shall be for Purchaser’s account. Nothing in this
Section 2 constitute a waiver or settlement of the post-closing adjustments
described in the Purchase Agreement.

2.1 Estimated Closing Purchased Working Capital Adjustment. Purchaser
acknowledges receipt of the Statement of Estimated Closing Purchased Working
Capital, and the parties agree the Estimated Closing Purchased Working Capital
Adjustment shall be a downward adjustment to the Closing Payment of $989,751, as
set forth in the Statement of Estimated Closing Purchased Working Capital and
the Closing Statement. The parties agree that the accounts receivable of AGIC
Insurance Agency, Inc. (estimated to be approximately $100,000 as of the Closing
Date) are Purchased Assets for all purposes of the Purchase Agreement, including
the calculation of Purchased Working Capital.

2.2 Estimated Closing Reserves. Purchaser acknowledges receipt of the Statement
of Estimated Closing Reserves, and the parties agree the Estimated Closing
Reserves shall be an upward adjustment to the Closing Payment of $383,247, as
set forth in the Statement of Estimated Closing Reserves and the Closing
Statement.

2.3 Supply Agreement Adjustment; Qualified Retailers. The parties agree the
Supply Agreement Adjustment as of immediately prior to the Effective Time was
$1,903,645.64 (the “Estimated Supply Agreement Adjustment”), calculated as
provided in the attached Annex B (the “Supply Agreement Adjustment
Spreadsheet”). The parties agree that each of the retailers identified as a
Qualified Retailer in the Supply Agreement Adjustment Spreadsheet is a
“Qualified Retailer” for all purposes of the Purchase Agreement (including
Section 8.02(f) thereof, entitled “Aggregate Minimum Annual Committed Purchases
of Qualified Retailers” and Section 3.05(b)(3) thereof, entitled “Supply
Agreement Adjustment”). Purchaser will pay the Estimated Supply Agreement
Adjustment Amount to the Company on October 1, 2007 as part of the Closing
Payment. If Purchaser receives any additional Supply Agreements, documentation
or credit support from Zupan Enterprises, Inc. or Zupan’s Belmont, Inc. by
October 5, 2007, Purchaser will pay to the Company by 10:00 A.M. on October 8,
2007 an amount equal to 0.04 multiplied by the aggregate amount of committed
annual purchases reflected the Supply Agreements executed by such those
entities.

2.4 Tax Adjustment. The parties agree that there shall be no Tax Adjustment.

2.5 Long Term Asset Adjustment. The parties agree the Long Term Asset Adjustment
reduces the Closing Payment by $218,587, calculated as provide in the Statement
of Long Term Asset Adjustment attached as Annex C.

 

Page 2 of 7



--------------------------------------------------------------------------------

3. Effective Date of Certain Covenants. Each party acknowledges that certain
activities that would ordinarily occur on the Closing Date, such as recording or
filing conveyances, instruments of title, releases of liens and the like, cannot
occur on a Sunday. Each party therefore agrees that all covenants that the other
parties cannot perform on the Closing Date solely because the Closing is
occurring on a Sunday shall be performed on Monday, October 1, 2007.

4. Irrevocable Partial Assignment of Distributions.

4.1 With respect to each Irrevocable Partial Assignment of Distributions in
substantially the form attached as Annex D. hereto (each an “Assignment”) that a
Qualified Retailer signs and delivers to Purchaser on or before the Closing Date
in lieu of an immediate cash deposit, the AG Companies agree to subordinate any
security interest, lien or right of setoff, recoupment or reduction of any kind
that the AG Companies may have in the Distributions that the Qualified Retailer
is otherwise entitled to receive from the Company to Purchaser’s right to
receive assignment of such Distributions. Such subordination shall apply only to
the extent of the lesser of (a) the Distribution Portion in the amount set forth
in the Assignment that the Qualified Retailer signs and delivers to Purchaser on
or before the Closing Date and (b) the amount set forth beside the name of the
applicable Qualified Retailer in the Supply Agreement Adjustment Spreadsheet.
Subject to the preceding, (i) the Company agrees to pay the first dollars of any
Distribution that the Qualified Retailer is otherwise entitled to receive from
the Company (up to the amount described above) to Purchaser in accordance with
the payment instructions attached to the Assignment before exercising any of the
rights that are subordinated above, (ii) the AG Companies acknowledge and agree
they will retain no legal or equitable interest whatsoever in the amounts paid
to Purchaser pursuant to an Assignment, and (iii) solely for the purposes of
this Section 4.1, the Company agrees to waive those terms of the Company’s
Amended and Restated Bylaws, and those terms of any other document or agreement
between the Company and a Qualified Retailer, that would prohibit, restrict, or
otherwise conflict with the subordination and payment provisions of this
Section 4.1. Purchaser confirms that it has not received any signed Assignment
other than from the Company.

4.2 With respect to each Assignment that a retailer who is not a Qualified
Retailer signs and delivers to Purchaser in lieu of an immediate cash deposit by
such retailer (and that Purchaser delivers to the Company on or before the first
anniversary of the Closing Date), the AG Companies agree to subordinate any
security interest, lien or right of setoff, recoupment or reduction of any kind
that the AG Companies may have in the Distributions that the retailer is
otherwise entitled to receive from the Company to Purchaser’s right to receive
assignment of such Distributions but only after the AG Companies have collected
all Excluded Accounts Receivable due to the any of the AG Companies from such
retailer. Subject to the preceding, (i) the Company agrees to pay any
Distribution that the retailer is otherwise entitled to receive from the Company
(after the AG Companies have collected all Excluded Accounts Receivable due to
the any of the AG Companies from such retailer) to Purchaser in accordance with
the payment instructions attached to the Assignment before exercising any of the
rights that are subordinated above, (ii) the AG Companies acknowledge and agree
they will retain no legal or equitable interest whatsoever in the amounts paid
to Purchaser pursuant to an Assignment, and (iii) solely for the purposes of
this Section 4.2, the Company agrees to waive those terms of the Company’s
Amended and Restated Bylaws, and those terms of any other document or agreement
between the Company and the retailer, that would prohibit, restrict, or
otherwise conflict with the subordination and payment provisions of this
Section 4.2.

 

Page 3 of 7



--------------------------------------------------------------------------------

4.3 Terms used in Section 4.1 or 4.2 but not defined in such Sections have the
meanings given in the Assignment. The term “retailer” means a retail customer of
the AG Companies, with the exception of those described in clause (c) of the
definition of the term “Qualified Retailer” in the Purchase Agreement. The term
“Distribution” means one or more cash distributions from the Company in
connection with the closing of the Purchase Transaction and AG’s planned
liquidation thereafter. References to a “Qualified Retailer” in Section 4.2 mean
each of those retailers identified by an asterisk in the Supply Agreement
Adjustment Spreadsheet with a cash deposit requirement set forth beside the name
of the retailer in the Supply Agreement Adjustment Spreadsheet.

5. DUNS Numbers. The parties agree that the DUNS Numbers are Purchased Assets.
Purchaser expressly assumes from and after the Closing all liabilities
associated with all DUNS numbers used by any of the AG Companies; in addition,
Purchaser expressly assumes all liabilities associated with Purchaser using any
DUNS numbers before the Closing. All such liabilities shall be “Assumed
Liabilities” for all purposes of the Purchase Agreement.

6. Retained Cash. The parties acknowledge that the $7,050,000 in retained cash
described in Section 3.03(m) of the Purchase Agreement was, as of the Agreement
Date, offset by an equal liability in the balance sheet of the Company. The
parties agree that the AG Companies have used this cash to discharge this
liability and that neither shall have any effect on the calculation of Purchased
Working Capital.

7. Consents. Purchaser agrees and acknowledges that the Company has satisfied
its obligations under Section 6.03 of the Purchase Agreement.

8. SAS 100 Review. Purchaser acknowledges receipt of the SAS 100 review report
in accordance with Section 7.05 of the Purchase Agreement.

9. Required Consents. Purchaser agrees and acknowledges that all conditions
referenced in Section 8.01(e) of the Purchase Agreement have been satisfied or
waived. This includes Purchaser’s waiver of any requirement to seek consent to
assignment of the agreements referenced in #2 and #8 of Section 8.01(e) of the
Company Disclosure Schedule.

10. Other Closing Conditions. The parties agree and acknowledge satisfaction of
the conditions to Closing in the following sections of the Purchase Agreement:
Section 8.02(g), entitled “Title Insurance Policies”; Section 8.02(h), entitled
“Estoppel Certificates”; Section 8.02(i), entitled “Phase I Assessments”; and
Section 8.02(j), entitled “Company Member Distributions”.

11. Purchase Price Allocation. The parties acknowledge that they have received
additional information since the Agreement Date that makes it desirable to
update Schedule 3.06 to the Purchase Agreement, which is replaced with the new
Schedule 3.06 attached hereto.

12. References. All references to “this Agreement” in the Purchase Agreement, or
otherwise to the Purchase Agreement in any of the Schedules or Exhibits thereto,
shall mean the Purchase Agreement as modified by this Limited Waiver. References
in the Purchase Agreement to provisions “herein” or attachments “hereto” shall
include the provisions of this Limited Waiver.

 

Page 4 of 7



--------------------------------------------------------------------------------

13. Interpretation. Rules of interpretation applicable to the Purchase Agreement
shall apply with equal force and effect to the interpretation of this Limited
Waiver.

14. Governing Law. This Limited Waiver shall be governed by and construed in
accordance with the laws of the State of Washington, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws.

15. No Amendments. Except as expressly modified hereby, the terms and conditions
of the Purchase Agreement shall continue in full force and effect. This Limited
Waiver shall not subject the parties to any greater liabilities, obligations or
duties than provided in the Purchase Agreement.

16. Counterparts. This Limited Waiver may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart. Facsimile transmission (or other
electronic transmission including email of a PDF signature) of any signed
original document, and retransmission of any signed facsimile transmission,
shall be the same as delivery of an original. At the request of any party, the
parties will confirm facsimile transmitted (or other electronic transmission
including email of a PDF signature) signatures by signing an original document.

[Remainder of page intentionally left blank.]

 

Page 5 of 7



--------------------------------------------------------------------------------

Each party has caused this Limited Waiver of Asset Purchase Agreement to be duly
executed by its duly authorized officer or representative on September 30, 2007.

 

PURCHASER:     UNIFIED WESTERN GROCERS, INC.     By  

/s/ Robert M. Ling, Jr.

    Name   Robert M. Ling, Jr.     Title   Executive Vice President, General
Counsel & Secretary THE COMPANY:     ASSOCIATED GROCERS, INCORPORATED     By  

/s/ John S. Runyan

    Name:   John S. Runyan     Title:   President and Chief Executive Officer AG
SUBSIDIARIES:     SUPERMARKET DEVELOPMENT CORPORATION     By  

/s/ John S. Runyan

    Name:   John S. Runyan     Title:   President     MARKET FINANCE COMPANY    
By  

/s/ John S. Runyan

    Name:   John S. Runyan     Title:   President     MFC CAPITAL-I, LTD.     By
 

/s/ John S. Runyan

    Name:   John S. Runyan     Title:   President     MFC 2002, LLC     By  

/s/ Steve Numata

    Name:   Steve Numata     Title:   Manager     AGIC INSURANCE AGENCY, INC.  
  By  

/s/ John S. Runyan

    Name:   John S. Runyan     Title:   President



--------------------------------------------------------------------------------

    MARKET INDUSTRIAL RELATIONS SERVICES, INC.     By  

/s/ John S. Runyan

    Name:   John S. Runyan     Title:   President     MARKET SALES, INC.     By
 

/s/ John S. Runyan

    Name:   John S. Runyan     Title:   President     SEA-PAC FREIGHT LINES,
INC.     By  

/s/ John S. Runyan

    Name:   John S. Runyan     Title:   President     SUPERMARKET MANAGEMENT
CORPORATION     By  

/s/ John S. Runyan

    Name:   John S. Runyan     Title:   President     RED APPLE STORES, INC.    
By  

/s/ John S. Runyan

    Name:   John S. Runyan     Title:   President     THRIFTWAY STORES, INC.    
By  

/s/ John S. Runyan

    Name:   John S. Runyan     Title:   President     AU DROPDOWN LLC     By:  

Its sole member,

ASSOCIATED GROCERS, INCORPORATED

    By  

/s/ John S. Runyan

    Name:   John S. Runyan     Title:   President and Chief Executive Officer